DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 19-40 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/29/2022.

Status of Claims
This action is in reply to the response filed on 11/29/2022.  Claims 19-40 are withdrawn. Claims 1-18 are currently pending and have been examined.

Claim Objections
Claims 14-17 are objected to because of the following informalities: 
In claims 14 and 17 the recitation of “the arm” should be read as “an arm”.  The Office notes that the arm is introduced in claim 2 and not in claim 1.
In claims 14-16 the recitation of “the polishing solution supply member” should read as “a polishing solution supply member” because the polishing solution supply member is recited in claim 2 but not in claim 1.
	Appropriate correction is required.

Claim Interpretation
The Office interprets the term “predetermined” to be synonymous with “user defined”.
	Note: Whenever the claims indicated inclusive (and) or alternative (or) limitations, only the alternative limitations were examined unless stated different in the rejection.  Similarly, whenever the claims indicated optional limitations (e.g. “optionally"), the claim limitations were considered to be a preference and not a requirement unless stated different in the claim rejection.

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“a flow rate mechanism configured to regulate a flow rate of the polishing solution from the polishing solution supply member” in claim 2. Where in the instant case the Office cannot properly ascertain the scope of the “flow rate mechanism”. In ¶ [0038] of the Applicant’s specification, the flow rate mechanism is identified as item 125, but there is no mention of what item 125 is.
“a cleaning device configured to clean the object polishing by the polishing apparatus” in claim 18. Where in the instant case, the Office interprets the cleaning device per the Applicant’s specification in ¶ [0062] to be item 350, a wafer substrate rinser.
“a dryer device configured to dry the object cleaned by the cleaning device” in claim 18. Where in the instant case, the Office interprets the cleaning device per the Applicant’s specification in ¶ [0062] to be item 600 a wafer substrate dryer.
“a transport device configured to transport the object between the polishing apparatus, the cleaning device and the dryer device” in claim 18. Where in the instant case, the Office interprets the transport device per the Applicant’s specification in ¶ [0062] to be item 400, a robot.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 2 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In the instant case, item 125 is not detailed as to what the flow rate mechanism is as interpreted under 35 U.S.C. 112(f). Is it is a valve, a nozzle, a restrictor? The Applicant’s specification appears silent regarding what a flow rate mechanism is. See the rejection under 35 U.S.C. 112(b) for how the term is interpreted by the Office.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 9-10 and 12-13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, the limitation “a flow rate mechanism” as interpreted by the Office under 35 U.S.C. 112(f) is indefinite because the Office cannot determine the meets and bounds of what a flow rate mechanism is and what the functional equivalents are because the Applicant’s specification is silent regarding what item 125 is. For examination purposes, the Office will interpret the limitation “a flow rate regulating mechanism configured to regulate a flow rate of the polishing solution suppled from the polishing solution supply member” to be interpreted as “a flow rate regulator the polishing solution suppled from the polishing solution supply member” which will then no longer be interpreted under 112(f) and will thus solve the issue of the rejections under 35 U.S.C. 112(a) and 112(b). 
Regarding claims 9-10 and 12-13, the limitation “increasing [or decreasing] continuously or by every fixed number” is indefinite because it is unclear what is meant by “continuously” or “every fixed number”. The plain meaning of the term “continuously” in terms of a number means that there is no discrete number between the range, however this make no sense because in practical use there must be a discrete number, such as 0.5 mm, for the apparatus to operate with the dimension fully defined. Further the term “every fixed number” is discrete but is confusing because it is unclear what the steps of a fixed number is, is it 0.1 between steps or 1 between steps? For examination purposes, the Office will interpret the limitation to be read as “increasing [or decreasing]by discrete predetermined fixed number steps”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vereen et al (US Patent No. 7,086,933), hereinafter referred to as Vereen.
	Regarding claim 1, Vereen discloses in figures 1-2, an apparatus for polishing (100) comprising; 
	a table (104) configured to support a polishing pad (108); 
	a polishing head (106) configured to hold an object (120); and 
	a polishing solution supply device (102) configured to supply a polishing solution (114) between the polishing pad and the object (col 4, lines 6-9), 
	the polishing apparatus (100) causing the polishing pad (108) and the object (120) to be in contact with each other and to be rotated relative to each other (col 3, lines 6-22) in presence of the polishing solution (114) and thereby polishes the object (114 is between 108 and 120 and due to the relative motion of 106 and 104, 108 polishes 120), wherein 
	the polishing solution supply device (102) comprises a plurality of polishing solution supply ports (140 and 142) arrayed in a direction intersecting with a rotating direction of the polishing pad (140 and 142, intersects the rotational direction of 108) in a state that the polishing solution supply device (102) is placed on an upstream side in rotation of the polishing pad (108) relative to the object (140 and 142, ejects 114 such that 114 rotates into 120 by means of the rotating pad 108), and 
	the polishing solution supply device (102) supplies the polishing solution (114), such that the polishing solution (114) supplied from the plurality of polishing solution supply ports (140 and 142) has a predetermined flow rate distribution (col 4, lines 33-50, the rate of 114 is controlled at the exit of 140 and 142 to regulate the distribution of 114 where the rate is controlled and is therefore user defined).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5, 7-8, 11, 14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Vereen et al (US Patent No. 7,086,933) in view of Vereen et al, a different embodiment (US Patent No. 7,086,933), hereinafter referred to as Vereen 1 and Vereen 2, respectively.
	Regarding claim 1, Vereen 1 discloses in figures 3-6, an apparatus for polishing (300) comprising; 
	a polishing pad (370); 
	a polishing head (372) configured to hold an object (374); and 
	a polishing solution supply device (302) configured to supply a polishing solution between the polishing pad and the object (col 10, lines 3-15), 
	the polishing apparatus (300) causing the polishing pad (370) and the object (374) to be in contact with each other and to be rotated relative to each other (fig 3, showing 372 and 370 are rotated relative to each other) in presence of the polishing solution and thereby polishes the object (polishing solution is between 374 and 370 and due to the relative motion of 372 and 370, 372 polishes 374), wherein 
	the polishing solution supply device (302) comprises a plurality of polishing solution supply ports (304) arrayed in a direction intersecting with a rotating direction of the polishing pad (304 intersections with the rotational direction of 370) in a state that the polishing solution supply device (302) is placed on an upstream side in rotation of the polishing pad (370) relative to the object (304 ejects the polishing solution, such that the polishing solution rotates into 372 by means of the rotating pad 370), and 
	the polishing solution supply device (302) supplies the polishing solution, such that the polishing solution supplied from the plurality of polishing solution supply ports (304) has a predetermined flow rate distribution (col 7, lines 53-64, where the solution is controlled and is therefore user defined).
	Vereen 1 does not explicitly disclose a table configured to hold the polishing pad, and the polishing solution.
	Vereen 2 teaches in figures 1-2, an apparatus for polishing (100) comprising; 
	a table (104) configured to support a polishing pad (108); 
	a polishing head (106) configured to hold an object (120); and 
	a polishing solution supply device (102) configured to supply a polishing solution (114) between the polishing pad and the object (col 4, lines 6-9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Vereen 1 with the teachings of Vereen 2 to incorporate the use of table to hold the polishing pad and the polishing solution because per MPEP 2143(I)(A) the combination of old elements is held to be obvious over the prior art. Where in the instant case, to include the table and polishing solution as taught by Vereen 2 in the system of Vereen 1, each individual element and its function are shown in the prior art, albeit shown in separate references. The only difference between the claimed invention and the prior art is the lack of actual combination of the elements in a single prior art reference. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the table and the polishing solution as taught by Vereen 2 in the system of Vereen 1 because the claimed invention is merely a combination of old elements, the elements being the table to hold the polishing pad and the polishing solution to be used in the polishing fluid delivery arm. In the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination gave the predictable result of the table would hold up and rotate the polishing pad and the polishing fluid would be ejected from the polishing fluid delivery arm on to the pad consistent with the delivery arm apparatus presented by Vereen 1.
	Regarding claim 2, Vereen 1 as modified further discloses the apparatus according to claim 1, wherein the polishing solution supply device (302) further comprises: 
	a polishing solution supply member (306) configured to supply the polishing solution (col 4, lines 61-62, supplied 114); 
	an arm (308) configured to hold the polishing solution supply member (308 holds 306); 
	wherein the arm (308) is configured to be turnable about a pivot (col 8, lines 24-26, 402) placed outside of the polishing pad (402 is outside the polishing pad), and the polishing solution supply member (306) comprises: 
		the plurality of polishing solution supply ports (304); and 
		a buffer portion (412) that is connected with the plurality of polishing solution supply ports (304 is connected to 412 via intermediate members).
	Vereen 1 as modified does not explicitly disclose a flow rate regulating mechanism.
	Vereen 2 further teaches a flow rate regulator configured to regulate a flow rate of the polishing solution supplied from the polishing solution supply member (col 5, lines 1-4, 150); and the flow rate regulator connected with the plurality of polishing solution supply ports (140/142).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Vereen 1 with the teachings of Vereen 2 to incorporate the flow rate regulating mechanism such that the buffer portion is connected with the flow rate regulator and with the plurality of polishing solution supply ports because per MPEP 2143(I)(A) the combination of old elements is held obvious over the prior art. Where in the instant case to include the flow rate regulator  as taught by Vereen 2 in the system of Vereen 1 as modified , each individual element and its function are shown in the prior art, albeit shown in separate references. The only difference between the claimed invention and the prior art is the lack of actual combination of the elements in a single prior art reference. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the flow rate regulaot as taught by Vereen 2 in the system of Vereen 1 because the claimed invention is merely a combination of old elements, the elements being the flow rate regulator with the buffer portion to the supply ports. In the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination gave the predictable result of regulating the flow slurry to a buffer portion before ejection from the supply ports.
	Regarding claim 4, Vereen 1 as modified further discloses the apparatus according to claim 1, wherein the polishing solution supply device has the plurality of polishing solution supply ports formed in a range corresponding to a diameter of the object (col 7, lines 5-12 and col 8, lines 6-11) and configured to supply the polishing solution such as to have a uniform flow rate distribution of the polishing solution in the range (col 7, lines 30-33).
	Regarding claim 5, Vereen 1 as modified further discloses the apparatus according to claim 1, wherein the polishing solution supply device has the plurality of polishing solution supply ports formed in a range corresponding to a radius of the object (col 7, lines 5-12 and col 8, lines 6-11) on a side nearer to a center of rotation of the polishing pad (302 is on a side closer to the center of rotation) and configured to supply the polishing solution such as to have a uniform flow rate distribution of the polishing solution in the range (col 7, lines 30-33).
	Regarding claim 7, Vereen 1 as modified further discloses the apparatus according to claim 1, wherein the polishing solution supply device has the plurality of polishing solution supply ports formed in an equal distance range from a corresponding position (claim 4, the holes are arranged equally) on a trajectory of rotation of the polishing pad (370) corresponding to a center of rotation of the object (374) toward positions corresponding to respective outer circumferences of the object (col 8, lines 4-11) and configured to supply the polishing solution (114) such as to increase a flow rate of the polishing solution (114) in the range from the corresponding position on the trajectory of rotation of the polishing pad (370) corresponding to the center of rotation of the object (374) toward the positions corresponding to the respective outer circumferences of the object (col 4, lines 38-50).
	Regarding claim 8, Vereen 1 as modified further discloses the apparatus according to claim 1, wherein the polishing solution supply device (302) has the plurality of polishing solution supply ports formed in a range corresponding to a radius of the object on a side nearer to a center of rotation of the polishing pad (col 7, lines 5-12 and col 8, lines 6-11) and configured to supply the polishing solution such as to increase a flow rate of the polishing solution in the range from a corresponding position on a trajectory of rotation of the polishing pad corresponding to a center of rotation of the object toward a position corresponding to an outer circumference of the object on the side nearer to the center of rotation of the polishing pad (col 8, lines 6-23).
	Regarding claim 11, Vereen 1 as modified further discloses the apparatus according to claim 1, wherein the polishing solution supply device has the plurality of polishing solution supply ports (304) formed in a range corresponding to a diameter of the object (col 7, lines 5-12 and col 8, lines 6-11) and configured to supply the polishing solution (114) such as to increase a flow rate of the polishing solution in the range from a position corresponding to an outer circumference of the object (374) on a side nearer to a center of rotation of the polishing pad (370) toward a position corresponding to an outer circumference of the object (374) on a side farther from the center of rotation of the polishing pad (col 8, lines 6-23).
	Regarding claim 14, Vereen 1 as modified further discloses the apparatus according to claim 1, wherein a polishing solution supply member (306) of the polishing supply device (302) is configured to be swingable on the polishing pad (370) by a turning motion of the arm (col 8, lines 24-26, 402, where 302 rotates by 402).
	Regarding claim 17, Vereen 1 as modified further discloses the apparatus according to claim 1, further comprising; a cleaning mechanism (fig 4, 440) configured to supply a cleaning solution to the polishing solution supply device turned to outside of the polishing pad by a turning motion of the arm (col 9, lines 11-24).
	Claims 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Vereen et al (US Patent No. 7,086,933) in view of Vereen et al, a different embodiment (US Patent No. 7,086,933) as applied to claims 1 and 4, respectively, and in further view of Chiou et al (US Patent No. 6,398,627), hereinafter referred to as Vereen 1, Vereen 2, and Chiou, respectively.
	Regarding claim 3, Vereen 1 as modified discloses the elements of the claimed invention as stated above in claim 1, but does not explicitly disclose the plurality of polishing solution supply ports have opening diameters of 0.3 to 2 mm.
	Chiou discloses in figure 5, an apparatus for polishing (col 5, lines 60-65, CMP apparatus) comprising; 
	a table (col 5, lines 60-65, platen) configured to support a polishing pad (col 5, lines 60-65, polishing pad); 
	a polishing head (col 5, lines 60-65, wafer holder) configured to hold an object (col 5, lines 60-65, semiconductor wafer); and 
	a polishing solution supply device (90) configured to supply a polishing solution (col 5, lines 19-20), 
	the polishing apparatus (col 5, lines 60-65, CMP apparatus) causing the polishing pad and the object to be in contact with each other and to be rotated relative to each other in presence of the polishing solution and thereby polishes the object (col 5, lines 60-65), wherein 
	the polishing solution supply device (92) comprises a plurality of polishing solution supply ports (98), and 
	the polishing solution supply device (92) supplies the polishing solution, such that the polishing solution supplied from the plurality of polishing solution supply ports has a predetermined flow rate distribution (col 6, lines 25-36 and 48-58, the nozzles are adjusted by a flow control valve); wherein the nozzle diameter is between the range of 0.5 and 5mm (col 6, lines 20-24).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Vereem as modified with the teachings of Chiou to incorporate the supply ports to have an opening between 0.5 mm to 5mm because this configuration reduces the variation of the removal rate of the wafer to less than 1% (col 6, lines 53-58, summarized). Wherein, Chiou’s supply port dimensional range of 0.5 mm to 5 mm  overlaps with the supply port dimensional range of 0.3 to 2 mm, where it is held in MPEP 2144.05 that when the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a case of prima facie obviousness exists. 
	Further the Applicant has not disclosed that size of the supply port opening solves any stated problem or is for any particular purpose and per the applicant’s disclosure in ¶ [0066] is not a critical dimensional range since the use of the term “may have” implies that it also may not within that range. Moreover, it appears that Vereen 1 as modified would perform equally well with the range of 0.5 to 5 mm. Accordingly, it would have been a matter of obvious design choice to one having ordinary skill in the art before the effective filing date of the claimed invention for Vereen 1 as modified to have the supply port openings to be 0.5 to 5mm because the claimed supply port opening dimension of 0.3 to 2mm does not appear to provide any unexpected results.
	Regarding claim 6, Vereen 1 as modified further discloses the apparatus according to claim 4, wherein the plurality of polishing solution supply ports are arranged at equal intervals (claim 4, the holes are arranged equally) in the range corresponding to the diameter of the object (col 7, lines 5-12 and col 8, lines 6-11).
	Vereen 1 as modified does not explicitly disclose wherein the plurality of polishing solution supply ports have an identical opening diameter.
	Chiou discloses in figure 5, an apparatus for polishing (col 5, lines 60-65, CMP apparatus) comprising; 
	a table (col 5, lines 60-65, platen) configured to support a polishing pad (col 5, lines 60-65, polishing pad); 
	a polishing head (col 5, lines 60-65, wafer holder) configured to hold an object (col 5, lines 60-65, semiconductor wafer); and 
	a polishing solution supply device (90) configured to supply a polishing solution (col 5, lines 19-20), 
	the polishing apparatus (col 5, lines 60-65, CMP apparatus) causing the polishing pad and the object to be in contact with each other and to be rotated relative to each other in presence of the polishing solution and thereby polishes the object (col 5, lines 60-65), wherein 
	the polishing solution supply device (92) comprises a plurality of polishing solution supply ports (98), and 
	the polishing solution supply device (92) supplies the polishing solution, such that the polishing solution supplied from the plurality of polishing solution supply ports has a predetermined flow rate distribution (col 6, lines 25-36 and 48-58, the nozzles are adjusted by a flow control valve); 
	wherein the plurality of polishing solution supply ports have an identical opening diameter (col 3, lines 62-65).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Vereen 1 with the teachings of Chiou to incorporate the plurality of polishing solution supply ports to have an identical opening diameter because his configuration reduces the variation of the removal rate of the wafer to less than 1% (col 6, lines 53-58, summarized). Furthermore, per MPEP 2144.04(VI)(B) to have duplicated structure is held obvious over the prior art. Where in the instant case to have duplicated the supply port opening diameter between the supply port openings is only a slight variation therefrom and would not produce an unexpected outcome and would have therefore constituted an obvious mechanical expedient at the time of applicants' invention.
	Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Vereen et al (US Patent No. 7,086,933) in view of Vereen et al, a different embodiment (US Patent No. 7,086,933) as applied to claim 1, and in further view of Garner et al et al (US Patent No. 6,699,529), hereinafter referred to as Vereen 1, Vereen 2, and Garner, respectively.
	Regarding claim 15, Vereen 1 as modified discloses the apparatus according to claim 1, further comprising a polishing solution supply member (306).
	Vereen 1 as modified does not explicitly disclose the polishing solution supply member is configured to be slidingly movable in a first direction where the plurality of polishing solution supply ports are arrayed, in a second direction perpendicular to a polishing surface of the polishing pad, and in a third direction orthogonal to both the first direction and the second direction.
	Garner teach in figure 6 a robotic arm and end effector (48) configured to dispense slurry (col 8, lines 7-59), wherein the end effector configured to moved in six degrees of freedom (50, the end effector of 48 can rotate about a first connection axis, 48 can rotate about a vertical axis, and 50 can tilt about a second connection axis perpendicular to the first connection axis and the vertical axis, further 48 can translate 50 forwards or backwards, up and down, and from side to side, col 7, lines 30-65).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Vereen 1 with the teachings of Garner to incorporate a robotic arm to adjust an end effector to dispense slurry in the translation of the three principle plane because this allows for the robotic arm to manipulate the end effector to meet the size requirements of the workpiece (col 3, lines 38-43, summarized).
	Regarding claim 16, Vereen 1 as modified discloses the apparatus according to claim 1, further comprising a polishing solution supply member (306).
	Vereen 1 as modified does not explicitly disclose the polishing solution supply member
 is configured to be rotatable about respective virtual axes in a first direction where the plurality of polishing solution supply ports are arrayed, in a second direction perpendicular to a polishing surface of the polishing pad, and in a third direction orthogonal to both the first direction and the second direction.
	Garner teach in figure 6 a robotic arm and end effector (48) configured to dispense slurry (col 8, lines 7-59), wherein the end effector configured to moved in six degrees of freedom (50, the end effector of 48 can rotate about a first connection axis, 48 can rotate about a vertical axis, and 50 can tilt about a second connection axis perpendicular to the first connection axis and the vertical axis, further 48 can translate 50 forwards or backwards, up and down, and from side to side, col 7, lines 30-65).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Vereen 1 with the teachings of Garner to incorporate a robotic arm to adjust an end effector to dispense slurry to be rotatable about the three principle axes because this allows for the robotic arm to manipulate the end effector to meet the size requirements of the workpiece (col 3, lines 38-43, summarized).
	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Vereen et al (US Patent No. 7,086,933) in view of Vereen et al, a different embodiment (US Patent No. 7,086,933) as applied to claim 1, and in further view of Togawa et al et al (US Patent No. 6,413,154), hereinafter referred to as Vereen 1, Vereen 2, and Togawa, respectively.
	Regarding claim 18, Vereen 1 as modified discloses a system for processing configured to process an object, the processing system comprising; the polishing apparatus according to any one of claim 1 (302).
	Vereen 1 as modified does not explicitly disclose the processing system further comprising; a cleaning device configured to clean the object polished by the polishing apparatus; a dryer device configured to dry the object cleaned by the cleaning device; and a transport device configured to transport the object between the polishing apparatus, the cleaning device and the dryer device.
	Togawa teaches a system for processing configured to process an object (fig 1, 10), the processing system comprising; a polishing apparatus (col 3, line 1, P); a cleaning device configured to clean the object polished by the polishing apparatus (col 3, line 6, and fig 1, 20, where 20 is functionally equivalent because one of ordinary skill in the art would recognize the interchangeability of the claimed invention robotic transport device and the prior art device, where 20 is recognized as being a cleaning device or a dryer); a dryer device configured to dry the object cleaned by the cleaning device (col 3, line 6, and fig 1, 20, where 20 is functionally equivalent because one of ordinary skill in the art would recognize the interchangeability of the claimed invention robotic transport device and the prior art device and 20 is recognized as being a cleaning device or a dryer); and a transport device configured to transport the object between the polishing apparatus, the cleaning device and the dryer device (col 3, line 4, and fig 1, 14, where 14 is functionally equivalent because one of ordinary skill in the art would recognize the interchangeability of the claimed invention robotic transport device and the prior art device).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Vereen 1 with the teachings of Togawa to incorporate the system having a cleaning device, a dryer device, and a transport device because by incorporating the polishing, cleaning, drying, and transporting devices, this results in reducing excessive capacity so that wasteful operations can be eliminated and capital cost and space allowances can be lowered bringing these benefits to the advanced semiconductor device production industry (col 2, lines 33-41, summarized).

Allowable Subject Matter
Claims 9-10 and 12-13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
	Regarding claim 9, the prior art considered as a whole, alone or in combination, neither anticipates nor renders obvious “the polishing solution supply ports … opening diameters increasing by discrete predetermined fixed number steps, from the corresponding position on the trajectory of rotation of the polishing pad corresponding to the center of rotation of the object toward the positions corresponding to the respective outer circumferences of the object” together in combination with the rest of the limitations in the independent claim. Where the prior art considered does not teach the changing of the diameters of the opening of the supply ports.
	Regarding claim 10, the prior art considered as a whole, alone or in combination, neither anticipates nor renders obvious “the polishing solution supply ports … [having] intervals of the respective polishing solution supply ports decreasing by discrete predetermined fixed number steps, from the corresponding position on the trajectory of rotation of the polishing pad corresponding to the center of rotation of the object” together in combination with the rest of the limitations in the independent claim. Where the prior art considered does not explicitly teach the change in location of the supply ports by discrete fixed number steps.
	Regarding claim 12, the prior art considered as a whole, alone or in combination, neither anticipates nor renders obvious “the polishing solution supply ports … opening diameters increasing by discrete predetermined fixed number steps” together in combination with the rest of the limitations in the independent claim. Where the prior art considered does not teach the changing of the diameters of the opening of the supply ports.
	Regarding claim 13, the prior art considered as a whole, alone or in combination, neither anticipates nor renders obvious “the polishing solution supply ports … [having] intervals of the respective polishing solution supply ports decreasing by discrete predetermined fixed number steps” together in combination with the rest of the limitations in the independent claim. Where the prior art considered does not explicitly teach the change in location of the supply ports by discrete fixed number steps.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Manfredi (US Patent No. 6,284,092) teaches a slurry dispensing arm having a plurality of nozzles. Leighton et al (US Patent No. 8,523,639) teaches a slurry dispensing arm that is adjustable in rotation. Kennedy et al (US Patent No. 6,139,406) teaches a slurry dispensing arm having a plurality of nozzles. Kajiwara et al (US Patent No. 6,887,132) teaches a slurry dispensing arm that controls the slurry dispensed from a plurality of nozzles to control the flow rate distribution of the slurry on the polishing pad and further teaches the arm rotates about through an angle to further control the flow rate distribution of the slurry. Moore (US Patent No. 6,544,109) teaches a slurry dispensing device having a plurality of nozzles that are controlled to control the slurry distribution flow rate. Beltz et al (US Patent No. 4,451,507) teaches a slurry dispensing arm comprising a controller to control the dispensing of the slurry onto the polishing pad.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT NEIBAUR whose telephone number is (571)270-7979. The examiner can normally be reached M - F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT F NEIBAUR/Examiner, Art Unit 3723                                                                                                                                                                                                        
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723